46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff Appellant,andWilliam C. BLACKWELL;  Troy A. Frazier;  James Stewart;Eric Smith, Plaintiffs,v.Kenneth TAYLOR;  William L. Smith;  Hollis S. Thompson;Fred Lawson, in their individual and officialcapacities, Defendants Appellees.
No. 94-6893.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 13, 1994Decided:  January 12, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-90-3355-K)
Aaron Holsey, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order granting Holsey's motion to voluntarily withdraw his case and dismissing the action without prejudice.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED